Citation Nr: 1041355	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  05-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of 
a gunshot wound (GSW), right (major) medial upper arm and shell 
fragment wound (SFW) to the right upper arm antecubital fossa 
with retained metallic foreign bodies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel
INTRODUCTION

The appellant is a veteran who had active service from August 
1966 to June 1969.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a November 2005 rating decision by 
the Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2008, a Travel Board hearing was 
held before the undersigned; a transcript of that hearing is 
associated with the claims file.

In May 2008 the Board issued a decision which denied an increased 
rating for the Veteran's right upper extremity GSW/SFW residuals.  
He appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In June 2009, the Court endorsed a 
Joint Motion for Remand (Joint Motion) of the parties, vacated 
the May 2008 Board decision, and remanded the matter for the 
Board to consider the criteria contained under Diagnostic Code 
(Code) 5306.


FINDING OF FACT

The Veteran's service-connected residuals of a GSW, right (major) 
medial upper arm and SFW to the right upper arm antecubital fossa 
with retained metallic foreign bodies, are manifested by symptoms 
of pain and weakness, consistent with no more than moderately 
severe Muscle Group V injury and no more that slight Muscle Group 
VI injury; compensable limitation of forearm motion or ankylosis 
of the elbow is not shown.


CONCLUSION OF LAW

A rating in excess of 30 percent for residuals of a GSW, right 
(major) medial upper arm and SFW to the right upper arm 
antecubital fossa with retained metallic foreign bodies, is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.56, 4.73, Codes 
5305, 5306 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). When VCAA notice is 
delinquent or erroneous, the "rule of prejudicial error" 
applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA 
notice error occurs regarding the information or evidence 
necessary to substantiate a claim, VA bears the burden to show 
that the error was harmless.  However, the appellant bears the 
burden of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim.  Mayfield, 444 F.3d at 1333.  A 
June 2005 letter explained the evidence necessary to substantiate 
the claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  In compliance with 
Dingess/Hartman, 19 Vet. App. at 473, a March 2006 letter 
informed the Veteran of disability rating and effective date 
criteria.  The case was thereafter readjudicated in a February 
2007 statement of the case (SSOC).  Notably, it is not alleged 
that notice in this matter was less than adequate.  See Vazquez-
Flores v. Shinseki, No. 05-0355 (U.S. Vet. App. Oct. 22, 2010).  

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's service treatment records (STRs) has been 
completed, and the record contains VA treatment records.  The 
Veteran has provided testimony as well as numerous written 
statements.

In connection with this claim, a VA examination was performed in 
October 2005; a Veterans Health Administration (VHA) medical 
advisory opinion was secured in October 2009; and a second VHA 
opinion with a supplemental opinion was obtained in January 2010 
(with supplement dated in March 2010).  Taken together, the 
examination and the VHA opinions are adequate for adjudication 
purposes as the 2005 examiner reviewed the records, including 
prior VA examinations in 2002 and 2003 and VA treatment records; 
obtained a reported history from the Veteran; and conducted a 
thorough examination.  Any deficiencies in the 2005 examination 
were remedied by the 2009 and 2010 VHA opinions which were 
prepared by T. E. Lassiter, Jr., M.D., Chief of the Orthopedic 
Section of a VA Medical Center and an associate professor of 
surgery at Duke University Medical Center and T.F. Scott, M.D., a 
Board-certified orthopedist.  Dr. Lassiter and Dr. Scott had the 
claims files for review and referred to the evidence of record in 
their opinions.  The VA examiner and Dr. Lassiter and Dr. Scott 
also provided rationales for their conclusions.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide 
an examination that is adequate for rating purposes).  

The Veteran was advised of the opinions, and had opportunity to 
respond.  It is noted that the Veteran submitted a written 
statement to the Board in August 2010.  This statement describes 
the impact of his service-connected right arm disability on his 
everyday tasks and on his job as a truck driver.  The Veteran 
requested remand to the RO for consideration of this statement in 
the first instance.  However, the Board finds that remand is not 
warranted as the statement is cumulative.  See March 2008 hearing 
transcript at 3.  Therefore, this additional evidence does not 
have a bearing on the issue on appeal.  38 C.F.R. § 20.1304 
(2010).  The Board is satisfied that evidentiary development is 
complete; VA's duties to notify and assist are met.  The Veteran 
is not prejudiced by the process in this matter.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II.	Factual Background 

The Veteran served on active duty from August 1966 to June 1969.  
He maintains that he is entitled to a higher rating for his 
service-connected residuals of a gunshot wound (GSW) of the right 
(major) medial upper arm and shell fragment wound (SFW) of the 
right upper arm antecubital fossa with retained metallic foreign 
bodies.

While serving in Vietnam, the Veteran sustained a GSW to his 
right medial upper arm and a SFW to his right upper arm, 
antecubital fossa, and was hospitalized for six days in December 
1967.  Wound treatment included debridement.  His sutures were 
removed two weeks after the injury, and he returned to regular 
duty.  The Veteran is right-handed.  See 1978 VA examination 
report.  Service connection for residuals of a GSW, right (major) 
medial upper arm and a SFW right upper arm antecubital fossa with 
retained metallic foreign bodies was ultimately granted in August 
1978, and a 20 percent rating was assigned. 

On June 2002 VA examination, the Veteran complained of increased 
pain and weakness in the right elbow, made worse with activity 
such as mowing grass, raking leaves, or shoveling snow.  He took 
Aspirin for the pain.  Examination of the right upper extremity 
revealed scars around the right elbow in the antecubital area.  
There was a 1-inch scar that was the entrance wound for the 
missile.  There was a 4-inch scar on the medial side of the arm, 
three inches above the antecubital area that was the exit wound.  
There was a small 1-inch scar above that area.  The right elbow 
itself easily flexed from 0 degrees to 150 degrees, with 90 
degrees of pronation and 90 degrees of supination.  The motion 
was without pain and without weakness.  The circumference of the 
right arm was 14.5 inches and the circumference of the left arm 
was 14 inches.  The circumference of both forearms was 12 inches.  
There was no weakness noted in either extremity.  There was mild 
scar tissue noted on the triceps muscle above the right elbow 
adjacent to the area of the wound.  
The Veteran complained of numbness of the right thumb tip on the 
ulnar side for the past year.  The examiner saw no weakness in 
the muscles of the hand.  There was a negative Tinel over the 
median and ulnar nerves of the right upper extremity.  X-rays of 
the right elbow from March 2002 showed a few small foreign bodies 
in the soft tissues above the right elbow.  The elbow joint 
itself was normal with no evidence of arthritis.  The elbow had 
no lack of endurance or coordination.  The final diagnosis was 
status following gunshot wound to the right medial upper arm and 
antecubital area with a few small, retained foreign bodies.  
There was mild residual scar tissue involving the triceps but 
that did not limit motion.  The examiner also noted that he did 
not find any significant motor weakness or nerve loss, and 
concluded that there was no significant disability noted.

An increased rating, to 30 percent, under Code 5306 was granted 
in a July 2002 rating decision.  Code 5306 pertains to Muscle 
Group VI which rates extension of the elbow, including the 
triceps muscle.

The Veteran was re-examined by the same VA doctor in March 2003.  
It was noted that his complaints included nerve damage in his 
right arm.  He reported pain in the right elbow and pointed to an 
area 2 inches above the olecranon over the medial aspect of the 
triceps muscle.  There was no local swelling or tenderness.  
Physical examination of the right upper extremity revealed no 
swelling and no crepitus with motion.  There was no local 
tenderness over the joint itself.  The right elbow easily flexed 
from 0 to 150 degrees without pain or weakness.  Further, 
pronation and supination of 90 degrees in either direction was 
noted to be without pain or weakness.  The examiner explained 
that the foreign bodies were above the joint itself and there was 
no evidence of arthritis on examination or on X-rays.  There was 
no evidence of nerve loss in the right hand; sensation was 
intact.  There was a negative Tinel sign over the ulnar nerve at 
the medial elbow and over the radial and median nerves at the 
wrist.  The diagnoses included: complaint of damage in the right 
elbow with no objective findings on examination and no disability 
noted; complaint of foreign bodies and traumatic arthritis of the 
right elbow secondary to a gunshot wound with no objective 
findings of arthritis on examination and no disability noted; 
complaint of nerve damage in the right arm due to gunshot wound 
with no objective findings on examination and no disability 
noted.
In October 2005, the same VA physician again examined the 
Veteran.  The examiner noted that "18 months ago his right 
biceps tendon 'let go' at its insertion on the anterior 
antecubital area of the right elbow."  On examination, the right 
elbow easily flexed from 0 to 150 degrees without pain, but with 
moderate weakness because of loss of the right biceps function.  
Pronation and supination were full, with no weakness or pain.  
The diagnosis was status following gunshot wound to the right 
medial arm anterior elbow, with a few small retained foreign 
bodies.  There is no arthritis of the right elbow.  The examiner 
concluded that the Veteran "has had a significant rupture of the 
biceps tendon insertion on the forearm that, more likely than 
not, is secondary to the gunshot wound....There is moderately 
severe loss of group V on his dominant side."

The November 2005 rating decision on appeal rated the Veteran's 
right arm disability under Code 5305.  Code 5305 pertains to 
Muscle Group V which rates elbow supination and flexion, 
including the biceps muscle. 

At the 2008 hearing before the undersigned, the Veteran reported 
that his right arm condition had not changed significantly and 
that he had not received any medical treatment for that 
disability since the October 2005 VA examination.  He testified 
extensively about the right arm biceps tendon rupture.

By a May 2008 decision the Board denied a rating in excess of 30 
percent for the Veteran's service-connected right arm disability.  
In the Joint Motion endorsed by the Court's June 2009 Order, it 
was agreed that while the Board considered the rating criteria 
for Muscle Group V (elbow supination), but failed to consider the 
rating criteria for Muscle Group VI (extension of the elbow).

A VHA opinion was requested to address the functions affected by 
the right arm muscle injuries.  Dr. Lassiter's subsequent October 
27, 2009, opinion concluded that "the rupture of the biceps 
tendon insertion on the forearm noted in the October 2005 VA 
[examination report] was likely not secondary to a gunshot 
wound."  Dr. Lassiter explained that "[m]ore likely, it 
occurred as a natural process of aging" and explained that 
"[t]he biceps tendon insertion is in the forearm not technically 
in the antecubital space nor in the upper arm where the gunshot 
wound occurred."  He further explained that "[t]hese tendon 
ruptures occur naturally with aging and tendinosis of the tendons 
and with moderate use."

Dr. Lassiter found that both Muscle Groups V and VI were 
involved; that the muscle injury was moderately severe; and that 
there was no significant neurological damage, despite complaints 
of numbness on the tip of his right thumb on the ulnar side only, 
nor significant loss of supination or triceps strength.

Another VHA opinion was requested to address the unanswered 
questions with respect to the severity of the muscle injuries.  
The January 2010 VHA opinion and the March 2010 clarification 
opinion prepared by Dr. Scott stated that the Veteran "barely 
qualified" for a moderately severe muscle injury.  He noted that 
there was "no specific reference to deep scarring or detection 
of scarring involving muscle or fascia by palpation on any of the 
examining physicians."  

Significantly, Dr. Scott concluded that "[t]here is nothing to 
suggest there has been involvement of any significance of muscle 
group 6."  He clarified that he supported this finding because 
"[a]lthough there are cutaneous scars posteriorly, there is no 
palpable loss of triceps muscle or tendons according to my 
interpretation from the reports submitted."  With respect to 
muscle group V, he noted that "flexion and supination are 
somewhat weakened as a result of the rupture of the biceps 
tendon."  He also stated that "power and endurance are weakened 
somewhat as a result of facial scarring and occurred especially 
since the biceps tendon rupture."

III.	 Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations potentially apply, 
the higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Under the Rating Schedule, muscle disabilities are evaluated as 
slight, moderate, moderately severe, or severe.  38 C.F.R. § 
4.56.  The criteria for determining how to classify a muscle 
injury are set forth in 38 C.F.R. § 4.56, and include type of 
injury, history and complaints, and objective findings.  For VA 
purposes, the cardinal signs and symptoms of muscle disability 
are loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  38 C.F.R. § 4.56(c).  

Slight muscle injury involves a simple wound without debridement 
or infection.  The resulting scar is minimal with no evidence of 
fascial defect, atrophy, or impaired tonus.  There is no 
impairment of function or metallic fragments retained in the 
muscle tissue.  Finally, for a slight muscle injury, there will 
be no cardinal signs or symptoms of muscle disability.  38 C.F.R. 
§ 4.56(d)(1).

Moderate injury results from a through and through or deep 
penetrating wound without the explosive effect of high velocity 
missile and no residuals of debridement or prolonged infection.  
Objective findings include relatively small or linear entrance 
and exit scars with some loss of deep fascia or muscle substance 
or impaired muscle tonus.  A moderate injury will also be 
classified as such when there is a loss of power or lowered 
threshold of fatigue when compared to the noninjured side.  38 
C.F.R. § 4.56(d)(2).

A moderately severe muscle injury involves a through-and-through 
or deep penetrating wound by a high velocity missile of small 
size or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and 
intermuscular scarring.  There must be evidence of a 
hospitalization for a prolonged period in service for treatment 
of a wound of severe grade.  The record must contain consistent 
complaints of cardinal symptoms of muscle wounds.  Evidence of 
unemployability because of inability to keep up with work 
requirements, if present, must be considered.  The objective 
findings are entrance and, if present, exit scars that are 
relatively large and so situated as to indicate a track of a 
missile through important muscle groups.  There are indications 
on palpation of moderate loss of deep fascia, or moderate loss of 
muscle substance or moderate loss of normal firm resistance of 
muscles compared with the sound side.  The tests of strength and 
endurance of the muscle groups involved (compared with the sound 
side) give positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe disability results from a through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone fracture 
or open comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding and 
scarring.  The record must show evidence of hospitalization for a 
prolonged period for treatment of wound and consistent complaints 
of cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work requirements.  
Objective findings should include evidence of ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track; loss of deep fascia or muscle substance on 
palpation or soft flabby muscles in wound area; abnormal swelling 
and hardening in contraction.  In addition tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also signs 
of severe muscle disability: X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; adaptive 
contraction of an opposing group of muscles; atrophy of muscle 
groups not in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle; and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

The Board finds no basis for concluding that the Veteran's 
service-connected residuals of a right medial upper arm GSW with 
SFW to the right medial upper arm antecubital fossa with retained 
metallic foreign bodies warrant a rating in excess of 30 percent.  

The Veteran's service-connected residuals of a right (major) 
medial upper arm GSW and SFW to the medial upper arm antecubital 
fossa with retained metallic foreign bodies, are currently rated 
under Code 5305 (for Muscle Group V injury).  The current 30 
percent rating contemplates moderately severe muscle injury; a 40 
percent rating requires severe injury. 38 C.F.R. § 4.73 (2007).

While the 2005 VA examination found moderate weakness of the 
biceps muscle on flexion, there was no associated pain or loss of 
coordination, and no nerve damage has been identified.  The 
examiner specifically characterized the disability of muscle 
group V as "moderately severe."  Dr. Lassiter's 2009 VHA 
opinion specifically noted there was "no significant loss of 
supination."  Likewise, Dr. Scott's opinion reflects no more 
than a moderately severe disability as he described flexion and 
supination and power and endurance only as "somewhat weakened."  
In fact, Dr. Scott indicated that it was his opinion that the 
Veteran "barely" qualified for the moderately severe disability 
level.  

The record provides no basis for finding a greater degree of 
disability.  The Board notes the Veteran's testimony regarding 
his right biceps tendon rupture; however, the evidence does not 
show that this additional pathology has resulted in symptoms, 
signs, or impairment consistent with severe muscle injury (as 
discussed above).

In June 2009, the Court endorsed a Joint Motion for Remand (Joint 
Motion) of the parties, vacated the May 2008 Board decision, and 
remanded the matter for the Board to consider the criteria 
contained under Code 5306.

Regarding muscle group VI (Code 5306) the preponderance of the 
evidence is against a finding of more than slight muscle injury.  
Code 5306 provides for a 0 percent rating for slight disability; 
a 10 percent rating for a moderate disability; a 30 percent 
rating for a moderately severe disability of the dominant side; 
and a 40 percent rating for a severe disability.  38 C.F.R. § 
4.73 (2010). 

The next higher, 10 percent, rating under Code 5306 (for moderate 
muscle injury) requires some loss of deep fascia or muscle 
substance; however, Dr. Scott's January 2010 opinion specifically 
found "no specific reference to deep scarring or detection of 
scarring involving muscle or fascia by palpation on any of the 
examining physicians."  Dr. Scott noted that he could "detect 
no evidence of deep scarring involving the triceps mechanism in 
the area of the exit wound on the posterior aspect of the 
elbow."  He also unequivocally stated that "there is nothing to 
suggest there has been involvement of any significance of muscle 
group 6."  

Dr. Scott reiterated his findings with respect to the severity of 
the injury to Muscle Group VI in his March 2010 clarification 
opinion wherein he noted that "[a]lthough there are cutaneous 
scars posteriorly, there is no palpable loss of triceps muscle or 
tendons according to my interpretation from the reports submitted 
on this Veteran."

Consequently, the criteria for a rating in excess of 30 percent 
for the service-connected residuals of a right medial upper arm 
GSW with SFW to the right medial upper arm antecubital fossa with 
retained metallic foreign bodies are not met, and the 
preponderance of the evidence is against the Veteran's claim.  

Referral to the Director of the Compensation and Pension Service 
for a potential extraschedular rating may be made in exceptional 
cases where a case presents "such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employability or frequent periods of 
hospitalization such as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321.

The United States Court of Appeals for Veterans Claims (Court) 
has set forth a three-step analysis which provides additional 
guidance in determining whether referral for extraschedular 
consideration is appropriate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  If the RO or Board determines that (1) the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology, and (2) the disability picture 
exhibits other related factors such as marked interference with 
employment or frequent periods of hospitalization, then (3) the 
case must be referred to an authorized official to determine 
whether, to accord justice, an extraschedular rating is 
warranted.  Id.

According to Thun, the initial step is a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Id.  Here, the Board has 
specifically determined that a compensable rating was not 
warranted for muscle group VI, given that the medical evidence 
reveals no "involvement of any significance of muscle group 6."  
38 C.F.R. § 4.73, Code 5306.  Thus, there are no muscle group VI 
symptoms not encompassed by the schedular criteria, and those 
criteria are not inadequate.  Likewise, with respect to muscle 
group V, all the Veteran's complaints, including pain and 
weakness, are addressed in the criteria found in the rating 
schedule for that muscle group.  38 C.F.R. § 4.73, Code 5305.  
The medical evidence does not otherwise reflect an unusual 
disability picture.  Thus, the Board finds that the schedular 
evaluation adequately contemplates the claimant's level of 
disability and symptomatology.  

Given that the initial step in Thun is not met, the case need not 
be referred to an authorized official to determine whether, to 
accord justice, an extraschedular rating is warranted.  The Board 
finds that the Veteran's self-serving general assertions that he 
has job problems because of his right arm condition are 
outweighed by lack of any supporting evidence of symptoms or 
impairment of function not contemplated by the schedular criteria 
for the rating assigned.   In addition, higher and/or separate 
ratings are available for the Veteran's injuries to muscle groups 
V and VI.  Further, the evidence does not show any identifiable 
period during which an extraschedular rating was warranted.  

In reaching this determination, the Board acknowledges that VA is 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue.  That 
doctrine does not apply in this case because the preponderance of 
the evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. §  5107(b).




ORDER

A rating in excess of 30 percent for residuals of gunshot wound, 
right (major) medial upper arm and SFW to the right medial upper 
arm antecubital fossa with retained metallic foreign bodies is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


